COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-10-00237-CV


ADRIAN PEGUES, INDIVIDUALLY                       APPELLANT
AND AS REPRESENTATIVE OF
THE ESTATE OF IDA PEGUES,
DECEASED, AND ON BEHALF OF
JESSICA PORTER, VIRGINIA
MANUAL, CAROLYN HOLLAND,
RODERICK PEGUES, VICTOR
PEGUES, VALERIE ELDER, AND
ANY OTHER WRONGFUL DEATH
BENEFICIARIES

                                     V.

VIRENDRA K. AGARWAL, M.D.                         APPELLEES
AND VIRENDRA KUMAR
AGARWAL, M.D., P.A.


                                 ------------

        FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                                 ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                 ------------


    1
     See Tex. R. App. P. 47.4.
      We have considered “Appellants' Motion For Voluntary Dismissal Of

Appeal (Unopposed).” It is the court=s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                  PER CURIAM



PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: February 17, 2011




                                      2